Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. This action is in response to the papers filed on January 27, 2021. The examiner has previously noted that this Application has been granted the request for Prioritized Examination (Track I) on March 23, 2020.
Claims 1-2, 4-7 and 9-27 are currently pending. Claims 1, 4, 5, 9 and 22-24 have been amended, claims 3 and  8 have been canceled and claim 27 has been added by Applicants’ amendment filed on 1/27/2021.  
Applicants’ election with traverse of the following species in response to the restriction requirement filed on 5//15/2020 was previously acknowledged:
1) ornithine, as the species of amino acid, as recited in claims  1, 4, 5, 22 and 26. 
2) CHO, as the species of cells, as recited in claims  as recited in claims 8, 9 and 10.
3), CHO-Kl cells as the species of CHO cells, as recited in claim 10.
4), glucose, as the point-of –use addition, as recited in claim 16.

The examiner has previously withdrawn the species restriction requirement in relation to amino acids, type of cells and point-of –use addition, as there was not undue burden to examine all species together.
Therefore, claims 1, 2, 4-7 and 9-27 are under examination on the merits to which the following grounds of rejection are applicable.

Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claims Objections
In view of Applicants’ cancelation of claim 8, the objection to claim 8 is rendered moot.
In view of  Applicants’ amendment  of claim 23, the objection to claim 23 has been withdrawn. 
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 1, 4, 5, 9 and  22-24 and cancelation of claims 3 and  8, the rejection of claims 4-5 and 22 under 35 U.S.C. 112, (pre-AIA ) second paragraph, or 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments with regard to a withdrawn objection/rejection are moot.

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Provisional Rejection, Obviousness Type Double Patenting 
Claims 1, 2, 4-7 and 9-26 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of copending application 16/026,539 for the reasons already of record as stated at pages 15-16 of the non-final office action filed on 7/29/2020.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants.  
***
Claims 1-2, 4-7 and 9-27 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 4-19 of copending 
Applicants offer to provide terminal disclaimers upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
35 U.S.C. 103(a)
Claims 1-2, 4-7 and 9-26 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al., (US. Pub 2016/0333385; of record IDS filed on 3/13/2020), in view of Leber et al. (US Pub. 2017/0305999) and Engel et al., (US Pub. 2016/0076068; of record IDS filed on 3/13/2020), as evidenced by Rohrer et al., (Glycobiology, 2016, vol. 26, no. 6, 582–591 ; of record IDS filed 3/13/2020). This rejection has been modified as necessitated by amendment of the claims in the response filed 1/27/2021.
Regarding claim 1, Kang discloses a method comprising: culturing a population of cells (culturing host cells that express recombinant protein; paragraph [0007]) expressing a recombinant heterologous glycoprotein (recombinant expression of a glycoprotein; paragraph [0026]) in cell culture media comprising soy hydrolysate (paragraph [0134]) to produce the recombinant heterologous glycoprotein (paragraphs [0015],[0018]), and wherein the soy hydrolysate is selected to comprise less than or equal to 0.067% (w/w) ornithine or putrescine (amounts of in ornithine soy hydrolysate culture including zero or 0.6 mM ornithine; “cell containing 14.8, 6, 0.6 and 0 (control) mM  L-ornithine monohydrochloride (Sigma-Aldrich, St. Louis, Mo.) were used” paragraph [0134]) ; wherein said culturing utilizes the steps of: 
a. measuring the amount of ornithine or putrescine (measuring ornithine level; paragraph [0047]) in a soy hydrolysate (paragraph [0134]): 
b. selecting a soy hydrolysate with less than or equal to 0.067% (w/w) ornithine or putrescine (selecting amounts of ornithine in soy hydrolysate culture including zero or 0.6 mM ornithine; paragraph [0134]); and
 c. combining the selected soy hydrolysate with an additional ingredient (adding supplemental ingredients to culture; paragraph [0080]) to form a cell culture media with less than or equal to 5 mg/L ornithine (amounts of ornithine in soy hydrolysate culture including zero or 0.6mM ornithine; paragraph [0134]) or putrescine). 

    PNG
    media_image1.png
    377
    466
    media_image1.png
    Greyscale
Figure 7 illustrates the % production mannose glycoform content (HMN) of a recombinant protein at concentrations mM) of  14.8, 6, 0.6 and 0 (control) L-ornithine monohydrochloride. Moreover, Kang et al., provides in paragraph [0113] a list of  monoclonal antibodies that that can be expressed by culturing a population of cells including:
“adalimumab, bevacizumab, infliximab, abciximab, alemtuzumab, bapineuzumab, basiliximab, belimumab, briakinumab, canakinumab, certolizumab pegol, cetuximab, conatumumab, denosumab, eculizumab, gemtuzumab ozogamicin, golimumab, ibritumomab tiuxetan, labetuzumab, mapatumumab, matuzumab, mepolizumab, motavizumab, muromonab-CD3, natalizumab, nimotuzumab, ofatumumab, omalizumab, oregovomab, palivizumab, panitumumab, pemtumomab, pertuzumab, ranibizumab, rituximab, rovelizumab, tocilizumab, tositumomab, trastuzumab, ustekinumab, vedolizomab, zalutumumab, and zanolimumab”

Kang does not teach producing aflibercept.

It would have been prima facie obvious to one of ordinary skill in the art to substitute aflibercept of Leber for any of the monoclonal antibodies of Kang et al., in a method for producing a recombinant heterologous glycoprotein, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. A skilled artisan would have had a reasonable expectation of success as expressing recombinant antibodies by culturing host cells that express recombinant protein according to the method of Kang et al., was known in the art before the effective filing date of the claimed  invention.  
Regarding claim 2, the combined teachings of Kang and Leber disclose the method of claim 1, wherein Kang teaches that host cells expressing the recombinant protein are cultured in a batch culture, fed-batch culture, perfusion culture, or combinations thereof (paragraph [0025]) and provides in Figure 2 eight different cell lines able to secrete monoclonal antibodies (paragraph [0033]). Kang et al., teaches exemplary media and supplemental components suitable for the particular cells (paragraphs [0080][0082]-[0084]).
14.8, 6, 0.6 and 0 (control) mM  L-ornithine monohydrochloride, wherein as the ornithine concentration was increased, the % HMN increased, see FIG. 7. In one bioreactor, Kang exemplifies that cell culture media comprising soy-hydrolysates received a single supplement of 0.1 g/L L-ornithine (that is 100 mg/L, 20-fold higher ornithine concentration in soy hydrolysate culture than the 5mg/L recited in claim 4), and wherein, as the ornithine concentration was increased, the % HMN increased, see FIG. 8 (paragraphs [0134][0137]). A person of ordinary skill would have been motivated to optimize the amount of ornithine or putrescine in soy hydrolysate culture in order to  enhance amount of production of the recombinant aflibercept and the % HMN of different recombinant host cells and culture conditions.  It is not inventive to find optimal workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, the combined teachings of Kang and Leber disclose the method of claim 1, wherein Kang teaches that the cell culture medium, comprises “energy source (usually in the form of a carbohydrate such as glucose); one or more of all essential amino acids, and generally the twenty basic amino acids, plus cysteine” (paragraph [0069]). 
Regarding claim 7, the combined teachings of Kang and Leber disclose the method of claim 1, wherein Kang  teaches that the cell culture medium, comprises “low concentrations; lipids or free fatty acids” (paragraph [0069]). 



Regarding claims 11-12, Kang and Leber disclose the method of claim 1, wherein Kang  teaches that the culture medium comprises one or more additional components including an energy source (usually in the form of a carbohydrate such as glucose); and “trace elements, e.g., inorganic compounds or naturally occurring elements that are typically required at very low concentrations, usually in the micromolar range  (paragraph [0069]”).
Regarding claim 13, Kang and Leber disclose the method of claim 11, wherein Kang  teaches that the culture medium further comprises other growth factors, e.g., insulin, (paragraph [0070]). 
Regarding claim 14, Kang and Leber disclose the method of claim 13, wherein Kang specifies that trace elements, are typically required at very low concentrations, usually in the micromolar range  (paragraph [0069]). A person of ordinary skill would have been motivated to optimize the amount of insulin in the culture media in order to  enhance level of production of the recombinant aflibercept.  It is not inventive to find optimal workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Kang and Leber disclose the method of claim 12, wherein Kang discloses the culture medium comprises buffers, e.g., HEPES (paragraph [0070]). 
Regarding claim 16, Kang and Leber disclose the method of claim 12, wherein Kang discloses the culture medium comprises glucose (paragraph [0070]). 
Regarding claim 17, Kang and Leber disclose the method of claim 16, wherein Kang discloses that trace elements, are typically required at very low concentrations, usually in the micromolar range  (paragraph [0069]). A person of ordinary skill would have been motivated to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 18-19, Kang and Leber disclose the method of claim 12, wherein Kang discloses the culture medium comprises trace elements, e.g., inorganic compounds or naturally occurring elements (paragraph [0069]) and Leber et al., teaches production of recombinant antibodies in culture wherein the culture medium comprises metal ion type and concentration which are  slightly varied (paragraph [0029]),  such that the  practitioner in the art would readily understand that copper sulfate, zinc sulfate, ferric chloride, nickel sulfate or a combination thereof are trace elements that can be added to the culture medium in slightly varied concentrations to enhance level of production of the recombinant aflibercept . 
Regarding claim 20, Kang and Leber disclose the method of claim 12, wherein Kang discloses the culture medium comprises trace elements, e.g., inorganic compounds or naturally occurring elements (paragraph [0069]) and Leber et al., teaches production of recombinant antibodies in culture wherein the culture medium comprises and metal ion type and concentration which are  slightly varied (paragraph [0029]) including lithium citrate (paragraph [0009]), such that the  practitioner in the art would readily understand that citrate is a  potential trace element that can be added to the culture medium in slightly varied concentrations to enhance level of production of the recombinant aflibercept .
Regarding claims 21-23, though  Kang discloses % production mannose glycoform content of a recombinant protein at concentrations of  14.8, 6, 0.6 and 0 (control) mM  L-ornithine monohydrochloride, the combined disclosure of Kang and Leber do not teach 
Engel teaches culturing cells  in media comprising soy hydrolysate (cell culture with soy-peptone hydrolysate feed; paragraph [0156]) for the production of "N-glycans including A1 N-glycans (mono sialylated glycoproteins; paragraph [0020]) wherein the amount of A1 N-glycans is at least 10% (w/w) of the total amount of N-glycans of said glycoprotein (production of mono- sialylated glycan (G2+1SA [or A1 N-glycan]); paragraph [0032]) is at least 10% of the total amount of N-glycans (60-75% of total sialylated glycan is mono-sialylated; paragraph [0024]; claim 13). Mono- sialylated glycan G2+1SA is A1 N-glycan; see Rohrer et al., for two A1 isomers G2A1: G2A1 (A2G2S1) and G2A1 (A2G2S1) identified as A1 N-linked oligosaccharides (Table 1; page 585).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kang and Leber to provide culture conditions to favor production of aflibercept in addition to high mannose (HM or HMN) glycoform, wherein the relative amount of aflibercept A1 N-glycans compared to total amount of N-glycan is increased when culture in amounts of ornithine in soy hydrolysate culture of ≤ 0.067% (w/w) relative to cultures without it. The motivation is provided by Engel who successfully produces recombinant proteins with increased levels of A1 N-glycan by using a soy hydrolysate cell culture medium.

It would have been prima facie obvious to allow 5-15 moles sialic acid per 1 molecule of a aflibercept allowing to sialylate several acceptor sites depending on the experimental design, particularly because Engel discloses that N-glycans including A1 N-glycans with a sialyl moiety induce less inflammatory response and increase serum half-life of immunoglobulin G molecules.
A person of ordinary skill would have been motivated to optimize the amount of glucose in the cell culture media in order to  enhance level of production of the recombinant aflibercept.  It is not inventive to find optimal workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Note "Glycosylation" includes the formation of glycoproteins where oligosaccharides are attached either to the side chain of an asparagine (Asn) residue (i.e., N-linked), or a serine (Ser) or threonine (Thr) residue (i.e., O-linked) of a protein, finding support at paragraph [0050] of the 
Regarding claim 25, Kang and Leber disclose the method of claim 1, wherein Kang discloses that antibodies are isolated from a host cell transfected to express the antibody (paragraph [0112]).
Regarding claim 26, Kang and Leber disclose the method of claim 1, wherein Kang discloses , wherein Kang et al. discloses expressing a recombinant heterologous glycoprotein (recombinant expression of a glycoprotein; paragraph [0026]) in cell culture media comprising soy hydrolysate (paragraph [0134]) to produce the recombinant heterologous glycoprotein (paragraphs [0015],[0018]), and wherein the soy hydrolysate comprises less than or equal to 0.067% (w/w) ornithine or putrescine (amounts of in ornithine soy hydrolysate culture including zero or 0.6 mM ornithine; “cell culture media containing 14.8, 6, 0.6 and 0 (control) mM  L-ornithine monohydrochloride (Sigma-Aldrich, St. Louis, Mo.) were used” paragraph [0134]). A person of ordinary skill would have been motivated to optimize the amount of ornithine or putrescine in the culture media in order to comprise 0.003% - 0.027% (w/w) ornithine or putrescine in a selected soy hydrolysate to enhance level of production of the recombinant aflibercept based on the experimental design.  It is not inventive to find optimal workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicants’ Arguments as they apply to rejection of claims 1, 2, 4-7 and 9-26 under 35 USC § 103
At pages 8-11 of the remarks filed on 1/27/2021, Applicants essentially argue that: 1) “As acknowledged by the Office, Kang does not teach or suggest methods of culturing cells in a cell culture medium comprising this soy hydrolysate to produce aflibercept” 2) “ Rather, Kang merely mentions soy hydrolysate in passing twice: once along a list of cell culture medium components (see, Kang at paragraphs [0069]-[0070]) and in Experiment #2. Kang does not teach or suggest a soy hydrolysate comprising ornithine or putrescine, and certainly does not teach or suggest determining the amounts of ornithine and putrescine in soy hydrolysate, or selecting a soy hydrolysate comprising ≤ 0.067% (w/w) ornithine and/or putrescine as is currently claimed”, 3) “the person or ordinary skill, when reading Kang as a whole (as is required) would readily recognize that Kang describes methods of regulating ornithine metabolism by cells in culture to effect mannose glycan levels of glycoproteins (paragraphs [0049][0051]), 4) “Further, any teaching of Kang for supplementing cell culture medium directly with ornithine is at high levels (0.6 to 14.8 mM)” “ Kang at ¶  [0019]; corresponding to 79-1,956 mg/L, calculations based on a molecular weight of ornithine of 132.16 g/Mol”; 5) “Leber is cited for teaching aflibercept9 and thus does not cure the deficiencies of Kang”, 6) “In its single reference to soy hydrolysate, Engel states: "culture was supplemented with 6% (v/v) of a soybean peptone hydrolysate-based feed" (see, Engel at ¶ [0l56]). As with Kang, this disclosure provides no teaching or suggestion that supplementing a cell culture medium with soy hydrolysate comprising the claimed amount of ornithine and/or putrescine, or that this would have any effect on N-glycan levels”, 7) Kang teaches away from the instant invention because “Kang teaches that increasing ornithine accumulation in the host cell increases mannose glycan levels, whereas the present invention inter alia, N-glycan levels (and more specifically Al N-glycans) of aflibercept produced by the claimed methods”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 5), the fact that Kang does not teach production of the aflibercept is not disputed. However, Kang is not applied alone, but in combination with Leber, Engel and Rohrer et al., and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
Regarding 2) and 3), the examiner disagrees with Applicants’ contention that because Kang merely mentions soy hydrolysate in passing twice, Kang does not teach  steps a) –c) of the claim 1. Kang unequivocally teaches measuring the amount of ornithine or putrescine in the culture medium in a soy hydrolysate, as recited in claim 1 a). See paragraphs [0047] [0134]:

    PNG
    media_image2.png
    448
    369
    media_image2.png
    Greyscale

Additionally, Kang selects amounts of ornithine in soy hydrolysate culture including zero or 0.6 mM ornithine; paragraph [0134] and culturing a population of recombinant cells.  Figure 7 illustrates the % production mannose glycoform content of a recombinant protein at concentrations of  0.6 and zero mM  L-ornithine monohydrochloride. Applicants are reminded that US Patents are presumed valid (35 U.S.C. § 282) and that references are “presumed to be operable.” M.P.E.P. § 2121, part I. “[T]he burden is on applicant to provide facts rebutting the presumption of operability” once a rejection is made. Id. (emphasis added). Applicants have provided no facts that rebut the operability of Kang; the mere fact that Kang did not reduce his method to practice production of aflibercept, does not undermine the rejection of record.  If applicants are correct that Kang merely provides culture conditions to favor high mannose (HM or HMN) glycoform content of recombinant antibodies, that fact would weigh in favor of amending the independent claim to be as specific as possible about the amount of A1 N-glycan 
Regarding 4), independent claim 1 merely requires selecting  a soy hydrolysate comprising ≤ 0.067% (w/w) ornithine and/or putrescine. Claim 1 does not require any specific units of molarity for the concentration of ornithine in the culture medium. That is, the features relied upon in applicant's arguments are not in the present claims. Moreover, claim 4 further limits the concentration of ornithine in the culture medium after the addition of a soy hydrolysate to ≤ 5mg/L ornithine or putrescine. Kang teaches amounts of in ornithine soy hydrolysate culture including zero or 0.6 mM ornithine. Applicant concedes 0.6 mM is 79 mg/L. Thus by teaching concentrations of less than 0.6 including zero, Kang makes obvious culture conditions comprising less than 79 mg/L. In fact, Figure 7 illustrates more than 20 % production mannose glycoform content of a recombinant protein at <5mg/L or < 79 mg/L. Thus Kang makes obvious to optimize concentrations in ornithine soy hydrolysate culture for enhanced production of  mannose glycoform content of a recombinant antibody. The skilled artisan would have had a reasonable expectation of success, as the claimed concentrations of ornithine or putrescine in a culture medium were known to be effective concentrations for production of high in mannose glycoform content of therapeutic proteins  in mammalian cell culture, and adjustment of said concentrations was routine in the art based on influential considerations in the design of the assay.  
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.  MPEP 2144.05 (II). 
Regarding 6), Engel is cited to make obvious the production of a recombinant antibody comprising one or more sialyl moiety (moieties) rather than high mannose glycoform content, as disclosed by Kang. Engel provides a reason for the production of sialylated glycoproteins because they exhibit a less inflammatory response and increase serum half-life of immunoglobulin G molecules. (Engel at ¶ [0015])
Regarding 7), the instant claims are broadly directed to producing a recombinant antibody. The instant claims do not require decreasing the amount of ornithine or putrescine present in soy hydrolysate to increase the level of N-glycans (and in particular Al N-glycans). N-glycans can be composed of N-acetyl galactosamine (GalNAc), mannose (Man), fucose (Fuc), galactose (Gal), neuraminic acid (NANA), and other monosaccharides, finding support at paragraph [0050] of the Specification. Applicants have not provided any evidence to support an inverse correlation between increased mannose glycoform content and decreased Al N-glycans content of therapeutic antibodies. Moreover, Applicants’ argument are not persuasive as they recite limitations that are not present in the claims.
Regarding 8), with respect to applicants' argument that, " have no expectation that such supplementation would substantially improve, inter alia, N-glycan levels (and more specifically Al N-glycans " is not found persuasive because it is noted that the features upon which applicant 

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This is a new rejection necessitated by amendment of the claims in the response filed 1/27/2021.
Claim 27 is indefinite in the recitation of “the amount of ornithine and putrescine introduced into the cell culture medium”. There is insufficient antecedent bases for the “the amount of ornithine and putrescine introduced into the cell culture medium”. As such the metes and bounds of the claim are indefinite.


                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
Claims 1 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al., (US. Pub 2016/0333385; of record IDS filed on 3/13/2020), in view of Leber et al. (US Pub. 2017/0305999) and further in view of Krishnan et al.,  (US Pub 2011/0229933). This is a new rejection necessitated by amendment of the claims in the response filed 1/27/2021.
With regard to instant claim 1, the combined teachings of Kang and Leber render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  In addition,  Kang teaches culture in one  bioreactor, wherein  cell culture media comprising soy-hydrolysates received a single supplement of 0.1 g/L L-ornithine (100mg/L) (paragraphs [0134][0137]).
The combined teachings of Kang and Leber fail to disclose supplementing to a final concentration of between 0.6 mg/Land 3.0 mg/L of putrescine, and introducing and introducing ornithine and putrescine.

    PNG
    media_image3.png
    480
    336
    media_image3.png
    Greyscale
Krishnan et al., discloses a method for producing a protein including a recombinant antibody comprising inoculating an initial mammalian cell growth medium comprising soy hydrolysate with host cells expressing said protein and adding supplements comprising ornithine, putrescine, or a combination thereof (paragraphs [0005]-[0006];[0009]). Moreover, in preferred embodiments Krishnan et al., discloses an aqueous liquid cell culture medium comprising soy hydrolysate at different concentrations (paragraph [0010]). In Table I (paragraph [0006]) Krishnan et al., discloses adding supplements comprising a concentration of ornithine of 25.6/mg/L and putrescine of 0.4 mg/L. 
It would have been prima facie obvious for one of ordinary skill in the art to modify the method of Kang et al.., to supplement putrescine in soy hydrolysate culture medium to concentration of at least 0.4 mg/L, particularly because Krishnan et al., teaches mammalian cell growth in medium comprising soy hydrolysate comprising 0.4 mg/liter. A person of ordinary skill would have been motivated to optimize the amount of putrescine in soy hydrolysate culture to between 0.6  mg/L and 3.0 mg/Lin order to enhance amount of production of the recombinant, absent any evidence of unexpected results. It is not inventive to find optimal workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Claims 1, 2, 4-7 and 9-27 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633